STATE OF MINNESOTA                        December 28, 2016

                                                                            OmcEOF
                                 IN SUPREME COURT                       Arra.IA1EC · · s

                                       A15-1316


In re Petition for Disciplinary Action against
John Nwabuwane Akwuba, a Minnesota Attorney,
Registration No. 0280446.


                                       ORDER

      By order filed on November 13, 2015, we suspended respondent John Nwabuwane

Akwuba from the practice of law for a minimum of 60 days. Our order expressly stated

that within 1 year of the date of the filing of the order, respondent was required to file

with the Clerk of the Appellate Courts proof of his successful completion of the

professional responsibility portion of the state bar examination (MPRE) and that failure

to do so would result in automatic re-suspension, pending successful completion of this

requirement. See Rule 18( e )(3 ), Rules on Lawyers Professional Responsibility (RLPR).

By order filed on November 25 , 2015, we amended the conditions of probation to which

respondent would be bound upon reinstatement. That order again expressly stated the

requirement that, by November 25, 2016, respondent comply with Rule 18(e)(3), RLPR,

by filing with the Clerk of the Appellate Courts proof of his successful completion of the

MPRE and that failure to do so would result in automatic re-suspension. In re Akwuba,

872 N.W.2d 523, 523 (Minn. 2015) (order).

      We conditionally reinstated respondent effective January 26, 2016. In re Akwuba,

873 N.W.2d 871, 872 (Minn. 2016) (order). Our order reinstating respondent again
repeated the requirement that, by November 25, 2016, respondent file with the Clerk of

Appellate Courts proof of successful completion of the MPRE and that failure to do so

would result in automatic re-suspension, pending successful completion of the

examination. !d.

       Rule 18( e )(3), RLPR, provides that, unless waived by this court, a lawyer who has

been suspended for 90 days or less "must, within one year from the date of the

suspension order, successfully complete such written examination as may be required for

admission to the practice of law by the State Board of Law Examiners on the subject of

professional responsibility." Furthermore, "[ e ]xcept upon motion and for good cause

shown, failure to successfully complete this examination shall result in automatic

suspension of the lawyer effective one year after the date of the original suspension

order:· !d.

       Respondent did not provide this court with proof by November 25, 2016, that he

successfully passed the MPRE.       By order dated December 6, 2016, the court gave

respondent 10 days to file proof of cause why he should not be immediately suspended

pending his successful completion of the MPRE. In re Akwuba, No. A 15-1316, Order at

1-2 (Minn. filed Dec. 6, 20 16). This order stated that if no proof of cause was filed

within 10 days, respondent "shall be immediately suspended without further notice or

proceedings." !d. at 2. Respondent did not respond to the court's December 6 order to

show cause.

       Based on all the files, records, and proceedings herein,




                                             2
      IT IS HEREBY ORDERED that respondent John Nwabuwane Akwuba's

conditional reinstatement is revoked and that he is indefinitely suspended, effective

10 days trom the date of the filing of this order. Respondent shall comply with Rule 26,

RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).

Respondent may apply for reinstatement under Rule 18(£), RLPR. by filing with the

Clerk of the Appellate Courts and the Director of the Office of Lawyers Professional

Responsibility proof that he has received a passing score on such written examination as

may be required for admission to the practice of law by the State Board of Law

Examiners on the subject of professional responsibility.

      Dated: December 28, 2016                   BY THE COURT:



                                                David R. Stras
                                                Associate Justice




                                            3